Citation Nr: 1637377	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 40 percent rating for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to August 1998 and from February to November 1999. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The evidence of record at the time the reduction of the Veteran's rating for lumbar spine degenerative disc disease from 40 to 20 percent was effectuated, and specifically January 2010 VA examination findings, did not reflect improvement in the Veteran's lumbar spine disability from the time of the December 2008 VA examination on which the original 40 percent rating was based.  


CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating for lumbar spine degenerative disc disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  For ratings in effect for less than five years, adequate reexamination that discloses improvement in the disability warrants reduction in rating.  See 38 C.F.R. § 3.344(c).  In any rating reduction case it must be determined that an improvement in a disability has actually occurred, and also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2, 4.10.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered to determine whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

The Veteran's lumbar spine degenerative disc disease is rated under Diagnostic Code (DC) 5242, and is thus rated under the criteria for degenerative arthritis of the spine.  Her disability is therefore rated according to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

In this case, in a February 2009 rating decision, the RO granted service connection for lumbar spine degenerative disc disease with an assigned rating of 40 percent, effective May 12, 2008.  The 40 percent rating was based primarily on findings made on a December 2008 VA examination, and specifically range of motion findings reflecting 65 degrees of flexion, 25 degrees of extension, 25 degrees of left/right lateral flexion, and 30 degrees of left/right lateral rotation, with pain and additional loss of motion after repetitive movement to 30 degrees of flexion, 20 degrees of extension, and 25 degrees of rotation.  

In January 2010, the RO proposed to reduce the Veteran's rating from 40 to 20 percent, which it did in an April 2010 rating decision, effective July 1, 2010.  The decision was primarily based on findings made on a January 2010 VA examination, and specifically range of motion findings reflecting flexion to 50 degrees, extension to 15 degrees, left lateral flexion to 25 degrees, left lateral rotation to 40 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 40 degrees, with objective evidence of pain following repetitive motion but no additional limitations with three repetitions of range of motion shown.

A review of the evidence does not reflect that a reduction in the Veteran's rating for lumbar spine degenerative disc disease was warranted.

The evidence of record at the time the reduction was effectuated, and specifically the January 2010 VA examination findings, did not reflect what could reasonably be considered improvement in the Veteran's lumbar spine disability from the time of the December 2008 VA examination.  The Veteran's range of motion findings for both forward flexion and extension showed less range of motion for each in January 2010, with 15 degrees less flexion and 10 degrees less extension.  Rotation and lateral flexion findings were mixed, with some improved and some worse range of motion findings.  

The Board notes that, on December 2008 VA examination, while flexion was measured as being to 65 degrees, flexion after repetitive movement was noted to have been to 30 degrees, and on January 2010 VA examination, while flexion was noted to have been to 50 degrees only, it was noted that there were no additional limitations with three repetitions of range of motion shown.  However, particularly given the Veteran's lessened range of flexion generally in January 2010, the Board does not find such repetitive motion findings, alone, to show what could be considered actual "improvement" of the Veteran's lumbar spine disability.  In this regard, the Board notes findings on a subsequent, February 2016 VA examination, which, while reflecting a greater forward flexion on initial motion than on the 2009 or 2010 examinations, reflect no repetitive use findings as the Veteran was noted to be unable to perform repetitive use testing with at least three repetitions due to "discomfort."  Furthermore, in addition to the range of motion findings, regarding other objective abnormalities of the spine, on January 2010 examination there was found to have been additional symptomology noted not to have present on December 2008 examination, including right side spasm and left and right side tenderness.

Nothing else in the January 2010 VA examination report, or the record generally at the time of the April 2010 reduction, reflects that improvement in the Veteran's lumbar spine disability had actually occurred, much less improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In this regard, on January 2010 VA treatment and February 2010 private treatment, the Veteran complained that her back pain was in fact getting worse.  

The subsequent evidence of record further weighs against a finding of improvement in the Veteran's lumbar spine condition since the December 2008 VA examination.  In her August 2010 notice of disagreement, the Veteran asserted that her lumbar spine condition was getting worse, not better, and that she was beginning physical therapy and was receiving shots for pain.  February 2010 to February 2016 VA and private treatment records, including chiropractic treatment records, fail to show improvement in the Veteran's lumbar spine disability or improvement in the Veteran's ability to function under the ordinary conditions of life and work.  March 2012 VA treatment records reflect that the Veteran reported worsening back pain, and that she was very unhappy, and could not "sit/walk or sleep due to pain." April and May 2012 VA treatment records reflect epidural steroid injection therapy.

In light of the above, resolving reasonable doubt in the Veteran's favor, the Board finds that the April 2010 reduction of the Veteran's rating for lumbar spine degenerative disc disease was not proper.  Accordingly, restoration of a 40 percent rating for lumbar spine degenerative disc disease must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER


Restoration of a 40 percent rating for lumbar spine degenerative disc disease is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


